Ordered that the judgment is affirmed, with costs.
*553Contrary to the petitioner’s contention, the New York State Division of Housing and Community Renewal (hereinafter the DHCR) reasonably and rationally determined that the installation of windows in a defective and unworkmanlike manner was not a “major capital improvement,” notwithstanding the passage of time between the installation of the windows and the DHCR’s inspection (Rent Stabilization Code [9 NYCRR] § 2522.4 [a] [2]; see Matter of Ansonia Residents Assn, v New York State Div. of Hous. & Community Renewal, 75 NY2d 206; Matter of 36-08 Queens Realty v New York State Div. of Hous. & Community Renewal, 222 AD2d 440; Matter of Wesley Ave. Assoc, v New York State Div. of Hous. & Community Renewal, Off. of Rent Admin., 206 AD2d 378; Matter of West Vil. Assoc, v Division of Hous. & Community Renewal, 277 AD2d 111; Matter of Simkowitz v New York State Div. of Hous. & Community Renewal, 256 AD2d 51). Feuerstein, J.P., Smith, O’Brien and Adams, JJ., concur.